                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


In re:



LINEAR MOLD & ENGINEERING,                        Case No. 21-42617
LLC,                                              Chapter 11
                                                  Hon. Mark A. Randon

        Debtor.



                               CASH FLOW STATEMENT
                                For Small Business Debtor




                                          Respectfully Submitted,
                                          STROBL SHARP PLLC

                                          By: /s/ Lynn M. Brimer
Dated: March 26, 2021                     Lynn M. Brimer (P43291)
                                          Pamela S. Ritter (P47886)
                                          300 E. Long Lake Road, Suite 200
                                          Bloomfield Hills, MI 48304-2376
                                          (248) 540-2300; (248) 645-2690
                                          lbrimer(%stroblpc.com
                                          pritter(%stroblpc .com
                                          Proposed Counsel for the Debtor and
                                          Debtor in Possession




T:\DOCS\85030\010\PLDG\SB732838.DOCX




   21-42617-mar       Doc 10    Filed 03/26/21   Entered 03/26/21 17:29:33   Page 1 of 3
4:12 PM                                         Linear AMS,LLC.
03/16/21                                         Profit & Loss
Accrual Basis                                      February 2021

                                                                    Feb 21          Jan - Feb 21

                Ordinary Income/Expense
                    Income
                       40051 • REVENUE AMP                              10,579.91           22,842.96
                       40052 • REVENUE AMM                               8,462.55           62,587.77
                       40053 • REVENUE PIM                             115,200.23          499,137.72
                       40054 • REVENUE TIM                              64,375.00          121,243.00
                      40062 • REVENUE AMMT                               5,915.46            5,915.46

                    Total Income                                       204,533.15          711,726.91

                    Cost of Goods Sold
                      50000 • COST OF GOOD SOLD
                        50091 • COS AMP                              3,885.64            6,033.00
                        50092 • COS AMIVI                            2,507.01           18,339.81
                        50093 • COS PIM                             22,111.70           90,013.28
                        50094 • COS TIM                             25,837.49           29,391.35
                        59000 • JOB COST LABOR                           0.00               0,00
                        50000 • COST OF GOOD SOLD - Other                0.00               0.00

                      Total 50000 • COST OF GOOD SOLD                   54,341.84          143,777.44

                      60001 • WAGES AMP                                  2,719.32            4,953.60
                      60003 • WAGES PIM                                 62,756.78          116,978.39
                      60004 • WAGES TIM                                      0.00                0.00
                      60005 • WAGES OPS OH                              21,495.36           37,676.88
                      60011 -OT WAGES AMP                                    0.00               0.00
                      60013-0T WAGES PIM                                4,144.34             9,949.75
                      60015-0T WAGES OPS OH                                37.50                37.50
                      60021 • VAC WAGES AMP                               735.36             1,065.60
                      60023 • VAC WAGES PIIVI                               0.00               120.00
                      60025 • VAC WAGES OPS OH                            160.00               160.00
                      61011 • SHOP CONSUMABLES AMP                      1,200.00             1,303.66
                      61012 • SHOP CONSUMABLES AMM                          0.00                75.51
                      61013 • SHOP CONSUMABLES PIM                      4,580.51            10,135.85
                      61029 • RENT CH                                  29,604.17            59,208.34
                      61030- RENT GB
                        61037 • RENT RECEIVED - GB                      0.00                0.00
                        61030- RENT GB-Other                        22,000.00           44,000.00

                      Total 61030-RENT GB                              22,000.00           44,000.00

                      61032 • LEASE EQU SOFTWARE AMM                    1,006.09            2,012.18
                      61035 • LEASE EQU SOFTWARE OPS OH                 1,353.33            2,706.66
                      61053 • EQU REPAIR MAINT PIM                        440.00            6,270.05
                      61095-AUTO OPS OH                                  413.35               413.35
                      61105 • COMPUTER EQUIP HARDWARE OPS OH            1,430.67            2,907.21
                      61152 • OUTSIDE SERVICES AMM                         0.00             1,980.00
                      61153 • OUTSIDE SERVICES PIM                     13,058.25           26,395.25
                      61154 • OUTSIDE SERVICE TIM                      17,552.50           52,465.60
                      61265 • FREIGHT OUTBOUND OPS OH                   7,136.55           14,083.20
                      61285 • TRAVEL TRANS OPS OH                       2,206.42            3,073.47
                      64950 • BLD MAINT GB                              1,333.55            1,465.31
                      64955- BLDMAINTCH                                   825.00            1,692.00
                      67000 • ELECTRICIPI' GB                           1,155.39           -1,651.58
                      67001 • ELECTRICIPC CH                           19,882.45           40,671.18
                      67020 • WATER GB                                      0.00              203.24
                      67100- NATURAL GAS GB                              637.94             1,277.07
                      67105- NATURAL GAS CH                                 0.00            3,200.00
                      67120- PROP TAX GB                                4,395.85            5,772.53
                      67121 • PROP TAX CH                               7,241.82           14,483.64
                      69001 • DEP AMP                                  15,216.20           30,432.40
                      69002 • DEP AMM                                   4,750.58            9,501.16
                      69003 • DEP PIM                                  11,238.77           22,477.54
                      69005 • DEP OPS OH                                1,612.03            3,224.06
                      81004- FICAERCOS                                  6,676.34           12,348.38
                      81024 • UNEMPLOYMENT INSURANCE ER COS             6,087.02           12,918.56
                      81055 • MEDICAL INS EX COS                        7,112.94            6,568.53

           21-42617-mar       Doc 10       Filed 03/26/21   Entered 03/26/21 17:29:33     Page 2 of 3   Page 1
4:12 PM                                            Linear AMS,LLC.
03/16/21                                            Profit & Loss
Accrual Basis                                         February 2021

                                                                       Feb 21          Jan - Feb 21
                          81056 • MEDICAL INS EX EE COS                        0.00               0.00
                          81083 • WORKERS COMP                               459.00             918.00

                       Total COGS                                        336,997.22          707,251.51

                     Gross Profit                                        -132,464.07           4,475.40

                       Expense
                         60006 • WAGES SGA                                43,792.32           77,356.56
                         60026 • VAC WAGES SGA                                 0.00                0.00
                         60042 • AGENCY PAYROLL EXPENSEGA                  3,429.02            4,037.48
                         61010 • OFFICE SUPPLIES                           2,855.63            3,048.04
                         61036 • LEASE EQU SOFTWARE SGA                      620.10              800.13
                         61096-AUTO SGA                                    3,988.18            6,479.62
                         61106 • COMPUTER EQUIP HARDWARE SGA                  15.00               30.00
                         61116 • MEMBERSHIPS SGA                           2,447.00            4,458.50
                         61136 • COMMUNICATIONS SGA                        1,640.17            3,855.20
                         61146 • CONSULTING SGA                            2,700.00            5,925.00
                         61147 • PROFESSIONAL FEES
                           61149- LEGAL                                5,610.00           16,633.50
                           61147 • PROFESSIONAL FEES - Other          16,335.00           19,095.00

                         Total 61147 • PROFESSIONAL FEES                  21,945.00           35,728.50

                         61155 • OUTSIDE SERVICE SGA                       2,650.00            5,150.00
                         61170 • BUSINESS MEALS ENTERTAINMENT                 0.00                37.69
                         61186 • COMMISSIONS SGA                           4,882.50           12,965.00
                         61206 • BANK CHARGES FEES SGA                     1,588.14            2,902.74
                         61207-LATE FEES                                  19,943.29           19,943.29
                         61210 • LICENSES & PERMITS                            0.00               75.00
                         61230 • POSTAGE EXPENSE                             110.00             110.00
                         61286 • TRAVEL TRANS SGA                          1,265.76           1,758.60
                         61316 • TRAVEL MEALS SGA                             67.09              67.09
                         69004 • DEP TIM                                      89.27             178.54
                         81003- FICAERADM                                  4,267.46           6,572.30
                         81023 • UNEMPLOYMENT INSUFSANCE ERADM             1,391.42           4,064.69
                         81053 • MEDICAL INS EX ADM                        5,527.49           6,031.74
                         81054 • MEDICAL INS EX EE ADM                         0.00               0.00

                       Total Expense                                     125,214.84         201,575.71

                  Net Ordinary Income                                   -257,678.91         -197,100.31

                  Other Income/Expense
                    Other Income
                      91100 • EMPLOYEE RETENTION CREDIT                   93,357.28          93,357.28

                    Total Other Income                                    93,357.28          93,357.28

                    Other Expense
                      61054- RENTAL EQU. PIM                                486.50              486.50
                      90030 • INTEREST                                    28,065.59          48,135.31
                      90040 • GEN INSURANCE EX                             2,908.90           5,817.80
                      90080 • AFLAC                                         209.10              199.92

                    Total Other Expense                                   31,670.09          54,639.53

                  Net Other Income                                        61,687.19          38,717.75

                Net Income                                              -195,991.72         -158,382.56




           21-42617-mar             Doc 10   Filed 03/26/21   Entered 03/26/21 17:29:33     Page 3 of 3   Page 2
